Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
-- SELECTIVE BOOT SEQUENCE CONTROLLER FOR RESILIENT STORAGE MEMORY  --

II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “..storage device for booting a host computing device, the storage device comprising: an input/output interface configured to connect to the host computing device; a first storage memory controller; a first storage memory region coupled to and accessible via the first storage memory controller; a second storage memory controller; a second storage memory region coupled to and accessible via the second storage memory controller; and a resilient boot controller communicatively coupling the input/output interface to the first storage memory region through the first storage memory controller and to the second storage memory region through the second storage memory controller, the resilient boot controller being configured to store boot code in the first storage memory region, prevent write access by the host computing device through the first storage memory controller to the first storage memory region, detect a reset of the host computing device through the input/output interface, copy at least a portion of the boot code from the first storage memory region to the second storage memory region, responsive to detection of the reset of the host computing device, and enable read access of the copied boot code by the host computing device through the second storage memory controller of the second storage memory region, responsive to the copy operation.” Claims 11 and 20 are similar to claim 1.
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/, 

Primary Examiner, Art Unit 2184
July 29, 2022